 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10
                                                         Cause No. 2:21-cv-423-RSL
11   ROBERT KESSLER,
12                           Plaintiff,
                                                         ORDER DISMISSING CLAIMS AGAINST
13                        -vs-                           DEFENDANT CHEVRON U.S.A. INC.
14   BHAWANI INC. and CHEVRON U.S.A.
     INC., individually,
15
                             Defendants.
16
17          Plaintiff, Robert Kessler, by and through undersigned counsel, filed a motion to voluntarily
18
     dismiss with prejudice his claims against defendant Chevron U.S.A. Inc. Plaintiff has been advised
19
     and believes that Chevron U.S.A. Inc. is an improper party to this matter.
20
            IT IS SO ORDERED. The claims asserted against defendant Chevron U.S.A. Inc. are
21
22   hereby DISMISSED with prejudice.

23          Dated this 8th day of June, 2021.
24
25
                                                   Robert S. Lasnik
26                                                 United States District Judge
27


     ORDER DISMISSING CLAIMS AGAINST
     DEFENDANT CHEVRON U.S.A. INC.  Page | - 1 -
